Mr. Justice Walker delivered the opinion of the Court: The issue of fact formed in this case, was sent to the court below for trial, and was submitted to a jury, who found the issue for defendant in error. The entire evidence heard by the jury is certified to this court with the verdict, and when examined, it will be found that it fails to sustain the verdict of the jury. The motion to set aside must therefore be allowed. And as all the evidence introduced by the parties on the trial of the issue of fact is before us, and we see from it, that the pleas are not sustained by it, and as we presume that all of the evidence within the reach of the parties was introduced, we deem it unnecessary to send the issue back to be tried by another jury. After careful examination of the note, endorsements and agreement, we are satisfied that the decree is too large by a considerable sum. If the interest is computed at ten per cent, it is too large by more than two hundred and fifty dollars. A reference to the agreement will show that plaintiffs in error were to pay to defendant in error, ten per cent, on the balance of the debt then unpaid, until the debt should be satisfied; and defendant in error agreed' to extend the time for payment as therein specified. We can perceive no reason why the agreement to pay ten per cent, interest was not valid and binding. That rate was authorized by law, when it was so stipulated. The debt was due and the agreement to forbear its collection and to give further time for payment, was a sufficient consideration to support the agreement, and it must be enforced. But, inasmuch as the decree is for too large a sum, it must be reversed and the cause remanded. Deoree revised.